Opinion issued March 3, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00940-CV
                           ———————————
                        DAWN COMEAUX, Appellant
                                        V.
                     VILLAGES OF LOUETTA, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1053972


                         MEMORANDUM OPINION

      Appellant, Dawn Comeaux, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West

2013), § 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the
Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16,

2013). Further, appellant has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                            2